DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Continued Examination Under 37 CFR 1.114
A Request for Continued Examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on July 5, 2022, after Final Rejection in the Final Office Action of April 11, 2022 (“FOA”).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action, or the FOA, has been withdrawn pursuant to 37 CFR 1.114.  Furthermore, Applicant filed a submission accompanying the RCE on June 13, 2022, which has been entered. 
Non-Final Office Action
This Office Action responds to Applicants’ “AMENDMENT & RESPONSE UNDER 37 C.F.R. § 1.116” filed on June 13, 2022 as the RCE’s submission. 
               Status of Claims   
In the Amendment, claims 1 & 16 have been currently amended, claims 2-3, 6, 10-15 & 17-18 have been previously cancelled, and claim 20 has been previously presented. Accordingly, claims 1, 4-5, 7-9, 16 & 19-20 are pending and have been examined. The rejections to the claims and response to Applicants’ arguments are below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-5, 7-9, 16 & 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for identity verification based on handwriting analysis, which is considered a judicial exception because it falls under the categories of certain methods of organizing human activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). This judicial exception is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Analysis: claim 1 (a “method”) is directed to a process in the instant case. The limitations of “generating a set of handwriting characteristics for each of a plurality of individuals for whom handwriting data from previously processed checks that have been received and stored in a [storage entity] stored on [an other storage entity], each set of handwriting characteristics generated by a process that executes…against a plurality of handwriting samples of each individual from archived documents stored in the [storage entity] to identify characteristics of an individual's handwriting across a plurality of documents associated in stored data with the identity of the individual's identity, the process including: identifying and extracting representations of characteristics of handwriting from stored images of handwriting samples, the characteristics including at least one of neatness, fluidity, rhythmic, artistic embellishment, slant or inclination of characters, character forms, movement of a writing utensil when forming characters or portions thereof, proportions of character portions compared to the whole character or other portions, height ratios of characters with relation to one or more other characters, loop shape and form, pressure as is evident from line width, writing utensil lifting when forming certain characters, exit and entry strokes for characters, retracing, character and word spacing, case of letters, and other characteristics; storing, in the [storage entity] on [the other storage entity], the set of extracted handwriting characteristics of the individual identified during the processing of the plurality of handwriting samples of each individual, the stored set of handwriting characteristics of the individual is stored in the [storage entity] storing sets of handwriting characteristics of a set of individuals generated from previously processed check images, each set of handwriting characteristics stored as a data representation of a plurality of handwriting characteristics including data representation of: character slant; character forms; writing instrument direction of movement when forming a character or portion thereof, proportions between character portions; height ratios between characters; and character loop forms; determining…whether an input handwriting sample captured…as an image of a check is handwriting of the individual based on the stored set of handwriting characteristics of the individual; and outputting…a result of the determining” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as the above-recited human activity method steps, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than a computer processor, interacting with a database and a data storage device, nothing in the claim precludes the steps recited in claim 1 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 1 recites an abstract idea.  
The judicial exception is also not integrated into a practical application. In particular, the claim only recites the additional element of the computer processor, interacting with the database and the data storage device to perform all the steps. A plain reading of FIGS. 1-2 as well as their associated descriptions in paragraphs [0017]-[0025] of Applicant’s Specification reveals that the above listed component of the computer processor can be a general-purpose, generic or commercially available computing element or device programmed to perform the claimed steps. See, e.g., Apps. Spec., para. [0015] (“The software is executed on a digital signal processor, ASIC, microprocessor, or other type of processor operating on a system, such as a personal computer, server, a router, or other device capable of processing data including network interconnection devices.”). Hence, the additional element(s) in the claims are all generic computing component(s) suitably programmed to perform their respective functions. The computer processor, the database and the data storage device are also recited at a high-level of generality, e.g., as generic technical architectures, processors, databases, and data storage devices performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
Furthermore, in addition to the computer processor, the database, and the data storage device of independent claim 1, independent claim 16 contains the additional generic computing elements of: a system, a processor, a memory device, and a network interface device.
Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer processor (claim 1), the database (claims 1 & 16), the data storage device (claim 1), the system (claim 16), the processor (claim 16), the memory device (claim 16), and the network interface device (claim 16) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible, nor is independent claim 16 based on similar reasoning as well as rationale.
Dependent claims 4-5, 7-9 & 19-20, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claim 4, the limitations of “The method of claim 1, wherein outputting the result of the determining includes outputting a score generated by the determining, the score indicative of a degree of accuracy of the determining”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities or data because these limitations further describe the step of outputting the result of the determining performed in a method for identity verification based on handwriting analysis.
In claim 5, the limitations of “The method of claim 1, wherein the plurality of handwriting samples are stored check images”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities or data because these limitations further describe the plurality of handwriting samples (and what they are stored as) in a method for identity verification based on handwriting analysis.
In claim 7, the limitations of “The method of claim 1, wherein the input handwriting sample is received by a server performing at least a portion of the method from a source over a network and the result of the determining is output in a data transmission from the server to the source over the network”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities or data because these limitations further describe the input handwriting sample (and what it is received by) and the result of the determining (and how or in what form it is output) in a method for identity verification based on handwriting analysis.
In claim 8, the limitations of “The method of claim 7, wherein the source is a networked terminal”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities or data because these limitations further describe the source (and what it is) in a method for identity verification based on handwriting analysis.
In claim 9, the limitations of “The method of claim 8, wherein the terminal is an Automated Teller Machine (ATM)”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities or data because these limitations further describe the terminal (and what it is) in a method for identity verification based on handwriting analysis.
In claim 19, the limitations of “The system of claim 16, wherein outputting the result of the determining includes outputting a score generated by the determining, the score indicative of a degree of accuracy of the determining”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities or data because these limitations further describe the step of outputting the result of the determining in a method for identity verification based on handwriting analysis.
In claim 20, the limitations of “The system of claim 16, wherein: the plurality of handwriting samples are stored check images”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities or data because these limitations further describe the plurality of handwriting samples (and what they are) in a method for identity verification based on handwriting analysis.
Thus, in all the claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). 
In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1, 4-5, 7-9, 16 & 19-20 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 7-9, 16 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scott, U.S. Pat. 4,701,960 A (“Scott”) in view of Gauvin et al., U.S. Pat. Pub. 2014/0040141 A1 (“Gauvin”) and further in view of Franke et al., U.S. Pat. 7,636,457 B2 (“Franke”).
As to claim 1, Scott discloses a “method” (see, e.g., Scott, Abstract (“Disclosed is a method for determining whether or not two signatures were written by the same individual.”)) the method “comprising:”
“generating a set of handwriting characteristics for each of a plurality of individuals for whom handwriting data…have been received and stored in a database stored on a data storage device, each set of handwriting characteristics generated by a process that executes on a computer processor against a plurality of handwriting samples of each individual from archived documents stored in the database to identify characteristics of an individual's handwriting across a plurality of documents associated in stored data with the identity of the individual's identity, the process including:”. See Scott, Col. 2:62-63; Col. 3:15, 34; Col. 4:33, 68; Col. 5:12, Col. 6:38 (disclosing a “microprocessor” or computer processor); Col. 4:12-15 (“Disclosed is an apparatus and method for generating data from pen movements. The generated data is then used to provide a quantitative analysis of the pen movement. The data can be used in numerous applications. One application is in signature verification to determine if two signatures were made by the same individual as more fully discussed and claimed herein. An additional application is character recognition of handwritten text, both printed and cursive as described and claimed in TI-9218. An additional application is to provide a printing system which prints characters directly from handwritten text as claimed in TI-10204. The printer is particularly useful for Chinese and Japanese characters because this eliminates the need for a keyboard input and permits direct printing of these complex handwritten characters.”); For “database” and “data storage device” see FIG. 11 – 104, 106, 108 can be the database and 110 acts as the data storage device.
“identifying and extracting representations of characteristics of handwriting from stored…handwriting samples, the characteristics including at least one of neatness, fluidity, rhythmic, artistic embellishment, slant or inclination of characters, character forms, movement of a writing utensil when forming characters or portions thereof, proportions of character portions compared to the whole character or other portions, height ratios of characters with relation to one or more other characters, loop shape and form, pressure as is evident from line width, writing utensil lifting when forming certain characters, exit and entry strokes for characters, retracing, character and word spacing, case of letters, and other characteristics”. See, e.g., Scott, Col. 4:35-37; Col. 25:66-68; Col. 26:1-2 (discussing individual style or artistic embellishment, slant or inclination of characters); Col. 4:7; Col. 13:6; Col. 23:6; Col. 25:4-43 (discussing slant, relative slant, slant or inclination of characters); Col. 7:1; Col. 14:33 (proportion); Col. 15:2-5; Col. 25:23-28 (height, average height of characters, space in between parts of name, individual letter size); Col. 22:62 (making loops in signature, dotting I’s, crossing t’s); Col. 4:58 (pressure-sensitive tablet); Col. 13:35-36; Col. 22:43; Col. 23:4; Col. 24:10  (strokes, stroke order); Col. 15:4-7; Col. 16:8-10 (word/character spacing).
“storing, in the database on the data storage device, the set of extracted handwriting characteristics of each individual identified during the processing of the plurality of handwriting samples of each individual”. See, e.g., Scott, Col. 3:6-25 (the “continuous history of pen movement as indicated by polar coordinates” is “stored in the microprocessor memory” [data storage device] as well as the “sequential continuous history of movement of the writing instrument”) (see also Col. 17:41-47); Col. 5:57-Col. 6:6 (“First, an individual provides a reference signature which is stored in a template memory as the ideal or reference signature of that individual. The signature is stored with the necessary identification as to which individual has signed that name. This may be stored on a magnetic card such as a common credit card rather than in a template memory. It is only necessary that the reference signature be provided to a microprocessor for comparison with specific individuals. If the reference signature was stored magnetically on a credit card the person putting the credit card into the machine would be required to match the reference signature on that credit card in order to continue use of the credit card service or banking machine. Alternatively, if the reference signature was stored on a template memory the person who is going to provide the sample signature will have the desired reference signature retrieved from the template memory [storing a set of handwriting characteristics of an individual identified during processing of a plurality of handwriting samples of each individual]”); Col. 7:57-59 (“The number of data points received for the reference signature is determined and stored for use as described herein.”); Col. 8:41-42 (“The table of FIG. 4 is stored in memory available for access as data points are read.”); Col. 9:1-21 (storing directions or vectors of movement in the memory); Col. 20: 62-66 (“The method of determining a waveform from a reference signature, storing an ideal waveform in the template memory and then comparing that waveform to other test data waveforms has been found particularly effective in signature verification.”); Col. 21:18-33, Col. 24:12-41, 53-69 (comparing signatures with the stored reference signature to generate a score for how close the signatures are); Col. 25:47-54, Col. 26:1-30 (storing the signature input data in ROM and other languages or word processing functions in memory).   
“determining, by a computer processor, whether an input handwriting sample captured by an imaging device as an image of a check is handwriting of the individual based on the stored set of handwriting characteristics of the individual; and”. See, e.g., Scott, FIG. 11 (102 or X-Y Data Tablet is an imaging device that captures the input handwriting sample and can be captured as an image of a check – if this does not disclose the imaging device, Gauvin’s “check deposit device 502” does); Col. 2:62-63; Col. 3:15, 34; Col. 4:33, 68;  Col. 5:12, Col. 6:38 (disclosing a “microprocessor”); Col. 1:9-13 (“The invention is more particularly directed towards a method of determining whether or not an individual signing his name is the same individual who signed the same name which was provided as a reference signature by this individual. According to this invention the movement of the writing instrument as the name is signed is used to provide a series of data points represents of that person’s signature [determining whether an input handwriting sample captured as an image of a check is handwriting of the individual based on the stored set of handwriting characteristics of the individual].”);  Col. 2:41-45 (“determining the integral of the difference between the waveforms for various buoy alignments [in the sample signature] and providing an integral of the difference of the waveforms for their entire length [same]”); Col. 6:64-Col. 7:2 (“The next step after performing the aligning using any one of the many techniques described herein is to perform the actual quantitative comparison. This is done by determining the integral of the difference between the waveforms in this embodiment and providing a number proportional to the average integral which is used to indicate indicating the similarity between the two waveforms [same].”); see also Col. 10:24-35; Col. 10:65-Col. 11:10; Col. 12:38-Col. 13:2; Col. 14:12-54; Col. 16:49-64; Col. 17:49-Col. 24:52 (discussing determining whether an input handwriting sample captured as an image of a check is handwriting of the individual based on the stored set of handwriting characteristics of the individual).
“outputting, from the computer processor, a result of the determining.” See, e.g., Scott, Abstract, Col. 2:36-39 (“an output is provided indicating whether or not the sample signature and the reference signature were made by the same individual”); FIG. 11 (“Output Data or Memory” in boxes 106, 108); Col. 2:62, Col. 6:50-52 (“qualitative output”); Col. 6:45-47 (“a numerical output as the result indicating the degree of similarity” between the signature waveform and the reference signature waveform); Col. 7:3-9 (“The next step in the method of this invention is to output whether or not the sample signature was made by the same person who produced the reference signature. This output provides the average integral between the waveforms and the relative data count between the two waveforms [same].”); Col. 14:1-5 (“Numerous techniques will now be described to achieve alignment for this quantitative comparison to provide a number output indicating the degree of match between two waveforms [same]”); Col. 14:12-42 (further describing providing this output); Col. 17:21-24 (“FIG. 7d can then be quantitatively analyzed to determine the integral of the area between the waveforms and provide it as an output as an indication of the similarity between waveforms [same].”); Col. 21:34-36 (“The score as stated above is one embodiment which may be used to provide a quantitative output of the comparison of the waveforms [same].”).      
However, Scott still does not specifically or expressly disclose “generating a set of handwriting characteristics for each of a plurality of individuals for whom handwriting data from previously processed checks that have been received and stored in a database stored on a data storage device”, “identifying and extracting representations of characteristics of handwriting from stored images of handwriting samples”, “the stored set of handwriting characteristics of the individual is stored in the database storing sets of handwriting characteristics of a set of individuals generated from previously processed check images” and “each set of handwriting characteristics stored as a data representation of a plurality of handwriting characteristics including data representation of: character slant; character forms; writing instrument direction of movement when forming a character or portion thereof; proportions between character portions; height ratios between characters” as recited by claim 1.
Gauvin partially cures this deficiency because Gauvin discloses “identifying and extracting representations of characteristics of handwriting from stored images of handwriting samples”. See, e.g., Gauvin, para. [0078] (“The handwriting sample may be from a check image such as front check image 200 (shown in FIG. 2) or back check image 300 (shown in FIG. 3).”).
Gauvin also discloses “generating a set of handwriting characteristics for each of a plurality of individuals for whom handwriting data from previously processed checks that have been received and stored in a database stored on a data storage device” and “the stored set of handwriting characteristics of the individual is stored in the database storing sets of handwriting characteristics of a set of individuals generated from previously processed check images”. See, e.g., Gauvin, paras. [0081] (“Meta-data calibration data server 518 may include a processor (not shown) that compares check segment content to a library handwriting sample. Such a sample may be from checks previously written [clearly “previously processed checks” as a library handwriting sample stored in handwriting library 516, see below], and processed from the same drawer.”); [0071] (“handwriting library 516” in FIG. 5 provides and “check image server 504” may also may provide previously processed check images where the handwriting data is from where handwriting characteristics are generated from); [0072]-[0074] (handwriting analysis of handwriting characteristics from check images or handwritten characters on the check); [0075] (“Handwriting library 516 [database] may store handwriting samples and the corresponding printed character reference text. Handwriting library 516 may store, in connection with one or more of the handwriting samples, a numerical function or functions that quantitatively characterize the handwriting sample. Handwriting library 516 may store handwriting samples and corresponding printed character reference text for a plurality of customers [thus, handwriting library 516 discloses a database storing sets of handwriting characteristics e.g., data quantitatively characterizing the handwriting sample of a set of individuals e.g., a plurality of customers, generated from previously processed check images, taken from check image server 504 or handwriting library 516 – see para. [0081]].”); [0079] (“The corresponding printed character reference text may be obtained from a check image such as front check image 200 (shown in FIG. 2) or back check image 300 (shown in FIG. 3) [clearly “previously processed checks”]. For example, the printed character reference text may be obtained from segment 302 of check image 300. Some or all of the content of segment 302 may correspond to some or all of the content of segment 212 of check image 200.”); [0081] (“compares check segment content to a library handwriting sample. Such a sample may be from checks previously written [a “previously processed check” as a library handwriting sample stored in handwriting library 516]”) (hence, handwriting characteristics are generated from handwriting data from previously processed check images in the handwriting library 516). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine Scott’s and Gauvin’s above disclosures to disclose most of the limitations of claim 1. The motivation to combine Scott with Gauvin would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation (e.g., storing images of handwriting samples and using a database storing handwriting characteristics for a set of individuals generated from previously processed check images) to yield predictable results or a reasonable expectation of success. See MPEP 2143. Examiner further submits that the combination of Scott with Gauvin would be particularly advantageous because it combines the above-disclosed methods and systems with systems, “methods and media for…expediting check content processing” (Gauvin, para. [0005]) to disclose most of the limitations recited by claim 1.
However, Scott in view of Gauvin still does not specifically or expressly disclose “each set of handwriting characteristics stored as a data representation of a plurality of handwriting characteristics including data representation of: character slant; character forms; writing instrument direction of movement when forming a character or portion thereof; proportions between character portions; height ratios between characters” as recited by claim 1.
Franke cures this deficiency because Franke teaches, suggests and discloses all the above recited claim limitations, specifically:
“each set of handwriting characteristics stored as a data representation of a plurality of handwriting characteristics including data representation of” (see, e.g., Franke, Col. 6:33-46 (“These features can then be measured using "Pictographic Agent" technology. The Pictographic Agent can, for example, consist of a suite of software routines that traverse graphs and capture geometric feature data producing results suitable for statistical analysis and interpretation. For instance, a Pictograph agent can be instructed to find all occurrences of a particular letter; extract precise measurements of certain features such as ascending loops, descending loops, connectors, slant, height and width of the character, and the thickness and consistency of the pen strokes; and return this information as numeric data. This numeric data can be provided with great precision, limited only by the resolution of the scanned image. It can then provide the foundation for detailed analyses of the writing samples [each set of handwriting characteristics stored as a data representation of a plurality of handwriting characteristics]”):  
“character slant”. See, e.g., Franke, Col. 4:51-54 (“Character skew is another static feature that can be used. Character skew is the natural slant of a character. Inconsistent slants can, for example, be an indicator of a given neurological disorder.”); Col. 6:25-29 (“That is, characters from one sample can be compared with the same characters from another sample. This comparison can involve numerous component features such as the skew or slant of the components”); Col. 6:33-46 (“These features can then be measured using "Pictographic Agent" technology. The Pictographic Agent can, for example, consist of a suite of software routines that traverse graphs and capture geometric feature data producing results suitable for statistical analysis and interpretation. For instance, a Pictograph agent can be instructed to find all occurrences of a particular letter; extract precise measurements of certain features such as…slant…of the character”); Col. 8:48-51 (“(5) Skew. Skew measures the consistent direction of vertical and near vertical slant in a writing sample. Similar to spacing, skew remains consistent across an individual’s writing and can be a good measure of change detection.”); Col. 9:14-17 (“For instance, the analysis located all occurrences of a particular letter; extracts precise measurements of certain features of the letter such as…slant…of the character”).
“character forms”. See, e.g., Franke, Col. 2:32 (“letter form topology”); Col. 4:31-36 (“Static features can also, depending on the embodiment, serve as indicators. For example, the character topology which simply is the structure of the character in terms of number and manner of pen-stroke can be used, e.g., the existence of alternate forms of a character can indicate a difficulty in the individual to recall specific forms.”); Col. 5:45-50 (“The same methods that identify individual characters can also be used to extract specification regarding how the character was written, i.e., the character's form, the relationship among its internal features, the sequence of the pen strokes used to create the character and the strength or tentativeness of these strokes.”); Col. 8:7-15 (“(1) Character topology. Character topology relates to the actual form of the character--its structure in terms of the number of constituent pen-strokes and the manner in which these pen-strokes are arranged. Alternative forms of the same character--called character "allographs"--can also be detected through character topology. This is useful, because topology may indicate the ability of individuals to recall specific memorized forms--or alternative versions of these forms.”); Col. 8:55-Col. 9:3 (“7) Embellishment or Simplification. Every written character has a basic structural form that is commonly referenced as the "school copy" form of the character. Writers may deviate from this form through the introduction of new elements (ornamentation) or the reduction of elements (simplification). Character simplification may indicate diminishing writing ability. (8) Character Connections. In cursive writing, there are measurable conventions for joining characters into words. These conventions take four distinct forms called: garlands ("u"), arcades (inverted garland), angles (zigzag), and threads (unstructured). Unlike characters, these connections are not memorized as models but are learned through writing. Changes in the ways characters are connected or the omission of these connections may indicate underlying degradation in writing ability.”).   
“writing instrument direction of movement when forming a character or portion thereof”. See, e.g., Franke, Col. 7:57-64 (“(4) Line integrity. Line Integrity measures the steadiness and consistency of lines. These can be examined for tremors in the pen-stroke, especially on long down strokes and in the bodies of characters. For example, tremors can be measured by frequency, degree, and directional variance. They can also be examined by descriptive type, e.g. as a waiver or sudden movement away from and return to the line of writing, or as a rhythmic oscillation”); Col. 8:48-51 (“5) Skew. Skew measures the consistent direction of vertical and near vertical slant in a writing sample. Similar to spacing, skew remains consistent across an individual's writing and can be a good measure of change detection.”).
“proportions between character portions”. See, e.g., Franke, Col. 2:1-2 (“Features in handwriting such as…proportions”); Col. 2:32-34 (“letter form topology and proportions, relationships among the sample’s internal features”); Col. 4:12-13 (“character topology and proportions”); Col. 4:46-48 (“Distortions in the proportions and ratios can, for example, be indicative of a given neurological disorder.”); Col. 7:27-30 (“Static features are characteristic of the final written form and encompass topological and geometric information, such as character topology, dimensions, proportions and ratios”); Col. 8:34-47 (“3) Proportions and Ratios. This feature examines the ratios between the various zones within handwriting. Typically, handwriting can be reliably measured in three zones: the descending zone (below the baseline), the middle zone (on the baseline), the ascending zone (extending above the middle zone). This feature is useful for quantifying distortions in character formation resulting from degenerating writing ability. (4) Spacing. Spacing encompasses the horizontal displacement of characters within words as well as the separation between words. These proportions typically remain consistent in an individual's writing and are well suited for change detection measurement.”);   
“height ratios between characters; and”. See, e.g., Franke, Col. 6:33-46 (“These features can then be measured using "Pictographic Agent" technology. The Pictographic Agent can, for example, consist of a suite of software routines that traverse graphs and capture geometric feature data producing results suitable for statistical analysis and interpretation. For instance, a Pictograph agent can be instructed to find all occurrences of a particular letter; extract precise measurements of certain features such as…height and width of the character.”); Col. 9:14-19 (“For instance, the analysis locates all occurrences of a particular letter; extracts precise measurements of certain features of the letter such as… height and width of the character”); Col. 2:1-2 (“Features in handwriting such as…ratios”); Col. 4:46-48 (“Distortions in the proportions and [height] ratios [between characters] can, for example, be indicative of a given neurological disorder.”); Col. 7:27-30 (“Static features are characteristic of the final written form and encompass topological and geometric information, such as character topology, dimensions, proportions and [height] ratios [between characters]”).    
“character loop forms”. See, e.g., Franke, Col. 4:37-44 (“For example, various dimensions such as the distance of a character above a writing line, real or extrapolated, the distance of a character below the writing line for those characters requiring line penetration such as `g`, `p` or `y,` the area enclosed by loops of letters which comprise loops such as `a`, `d` or `o,` and certain deviations from normal can be used above or in some combination(s) as indicators for a given neurological disorder.”); Col. 6:10-12 (“Some examples of features include…the loop in the cursive lowercase letter ‘l’”); Col. 6:21-23 (“Once similar instances of words, characters and their constituent components such as loops, lines, corners and cusps can be matched and aligned”); Col. 6:33-46 (“These features can then be measured using "Pictographic Agent" technology. The Pictographic Agent can, for example, consist of a suite of software routines that traverse graphs and capture geometric feature data producing results suitable for statistical analysis and interpretation. For instance, a Pictograph agent can be instructed to find all occurrences of a particular letter; extract precise measurements of certain features such as ascending loops, descending loops”); Col. 8:16-34 (“(2) Character dimensions. An individual's set of handwriting samples can have different size measurements of each character taken. These measurements can be averaged over a time period for each such character being utilized. For example, measurements can be taken of (1) the average distance above the writing line for each character, with the writing line being extrapolated in unlined papers; (2) the average distance below the line for each character whose form calls for below the line penetration, again with the writing line being extrapolated in unlined papers; or (3) the total area of all interior loops of upper case characters A, D, J, O, Q and lower case a, b, d, g, h, l, m, n, o, p, q, and r (unclosed loops may be extrapolated to closure following the curvature established by the loop at pen lift or along the base line, as appropriate). Examination of this feature is useful, for example, as a significant measure for determination of the onset of micrographia in Parkinson's patients and agraphia in Alzheimer's patients.”); Col. 9:14-19 (“For instance, the analysis locates all occurrences of a particular letter; extracts precise measurements of certain features of the letter such as ascending loops, descending loops”).
Franke also provides further disclosure, in addition to Gauvin above, of the limitation “identifying and extracting representations of characteristics of handwriting from stored images of handwriting samples”. See, e.g., Franke, Col. 9:4-5 (“In one embodiment, a handwriting sample is optically scanned into an digital image.”); Col. 9:33-34 (“Using dynamic and static features from fixed images, i.e. from latent handwriting samples already in existence”); Col. 10:11-15 (“For example, a potentially useful source of handwriting samples is an individual's cancelled checks, either from the bank's cancelled check image archive for that individual or copies of cancelled checks that person has saved.”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Scott’s, Gauvin’s and Franke’s above disclosures to disclose all the limitations of claim 1. The motivation to combine Scott and Gauvin with Franke would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation (e.g., representing the monitoring of certain handwriting characteristics and storing handwriting samples as images) to yield predictable results or a reasonable expectation of success. See MPEP 2143. Examiner further submits that the combination of Scott and Gauvin with Franke would be particularly advantageous because it combines the above-disclosed methods and systems with a “detection and tracking method [and system] that enables an objective determination of changes in handwriting with the passage of time and progress of medical conditions which affect fine motor skills” (Franke, Abstract) to teach, suggest and disclose all the limitations of claim 1.
As to claim 4, Scott in view of Gauvin and further in view of Franke teaches, suggests and discloses all the limitations of claim 1 (as shown above), which claim 4 depends from. Scott in view of Gauvin and further in view of Franke further teaches, suggests and discloses all the limitations recited by claim 4 of “wherein outputting the result of the determining includes outputting a score generated by the determining, the score indicative of a degree of accuracy of the determining.” See, e.g., Scott, Col. 7:12-21 (“integral score” and “data count score”); Col. 13:38-39 (“score will still likely be considerably higher than a passing score”); Col. 14:33-36 (“The integral of the area or a number proportional to the area between the two digital waveforms will be provided as an output to indicate the score for the comparison of those two digital waveforms.”); Col. 15:1-22, 60-64; Col. 16:1-16 (discussing scores); Col. 17:28-34 (“A score would then be given as a result of the comparison of the template waveform with the text waveform to determine if the two signatures are the same. If the score is greater than a threshold value the signatures can be determined as not matching or if less than a threshold value the signatures can be determined as matching [wherein outputting the result of the determining includes outputting a score generated by the determining, the score indicative of a degree of accuracy of the determining].”); see generally Cols. 17, 19, 20, 21, 22, 23, 24, 25, 28, 31, 33-42 (code) for a consistent discussion of “scores” throughout.
As to claim 5, Scott in view of Gauvin and further in view of Franke teaches, suggests and discloses all the limitations of claim 1 (as shown above), which claim 5 depends from. Scott in view of Gauvin and further in view of Franke further teaches, suggests and discloses all the limitations recited by claim 5 of “wherein the plurality of handwriting samples are stored check images.” See, e.g., Gauvin, para. [0005] (“The apparatus may also include a processor device that is configured to: define a plurality of check segments within the check image; obtain content from each of the plurality of check segments; and store the content of each of the plurality of check segments in a machine readable memory.”).
As to claim 7, Scott in view of Gauvin and further in view of Franke teaches, suggests and discloses all the limitations of claim 1 (as shown above), which claim 7 depends from. Scott in view of Gauvin and further in view of Franke further teaches, suggests and discloses all the limitations recited by claim 7 of “wherein the input handwriting sample is received by a server performing at least a portion of the method from a source over a network and the result of the determining is output in a data transmission from the server to the source over the network.” See, e.g., Gauvin, paras. [0035] (“In such a transaction, the following process may be implemented. First, a user may deposit a check at an ATM [a source over a network], a portable check cashing device including a scanner, an application on a smart phone equipped with scanning or other imaging equipment or at any other suitable device (referred to collectively herein, without limitation, as "check deposit device."); [0038] (“In one embodiment, the check deposit device may transmit, using a check clearance engine, at least a portion of the information from the check to a central location [wherein the input handwriting sample is received by a server, e.g., central location (for signature analysis) performing at least a portion of the method from a source over a network, e.g., ATM, and the result of the determining is output in a data transmission from the server to the source over the network]”); see also [0035]-[0051] (discussing the transmission process in more detail).
As to claim 8, Scott in view of Gauvin and further in view of Franke teaches, suggests and discloses all the limitations of claim 7 (as shown above), which claim 8 depends from. Scott in view of Gauvin and further in view of Franke further teaches, suggests and discloses all the limitations recited by claim 8 of “wherein the source is a networked terminal.” See, e.g., Gauvin, paras. [0035] (“In such a transaction, the following process may be implemented. First, a user may deposit a check at an ATM [the source is a networked terminal], a portable check cashing device including a scanner, an application on a smart phone equipped with scanning or other imaging equipment or at any other suitable device (referred to collectively herein, without limitation, as "check deposit device."); see also [0035]-[0051] (describing the network the ATM is connected to).
As to claim 9, Scott in view of Gauvin and further in view of Franke teaches, suggests and discloses all the limitations of claim 8 (as shown above), which claim 9 depends from. Scott in view of Gauvin and further in view of Franke further teaches, suggests and discloses all the limitations recited by claim 9 of “wherein the terminal is an Automated Teller Machine (ATM).” See, e.g., Gauvin, paras. [0035] (“In such a transaction, the following process may be implemented. First, a user may deposit a check at an ATM [wherein the terminal is an Automated Teller Machine (ATM)], a portable check cashing device including a scanner, an application on a smart phone equipped with scanning or other imaging equipment or at any other suitable device (referred to collectively herein, without limitation, as "check deposit device."); [0044] (“In certain embodiments of the check deposit device--e.g., the ATM embodiment described above [wherein the terminal is an Automated Teller Machine (ATM)]--the check deposit device may preferably be configured to immediately release funds in an amount that corresponds to the amount of funds in the check.”).
As to claim 16, Scott in view of Gauvin and further in view of Franke teach, suggest and disclose a “system comprising: a processor” (see, e.g., Scott, Col. 3:34 (“microprocessor chip”); Gauvin, para. [0041] (“processor 403”)), “a memory device” (Gauvin, para. [0061] (“memory 415”)), “a network interface device” (Gauvin, para. [0063] (“network interface or adapter 413”)), “and instructions stored on the memory device that are executable by the processor to perform data processing activities, the data processing activities comprising:” (Gauvin, para. [0070] (“The invention may be described in the general context of computer-executable instructions, such as program modules, being executed by a computer”)): “generating a set of handwriting characteristics for each of a plurality of individuals for whom handwriting data has been received in digital image form and respective representations of which are stored in a database stored on the memory device, each set of handwriting characteristics generated by a process that executes against a plurality of handwriting samples of each individual from archived documents stored in the database to identify characteristics of an individual's handwriting across a plurality of documents associated in stored data with the identity of the individual's identity, the process including: identifying and extracting representations of characteristics of handwriting from stored handwriting samples, the characteristics including at least one of neatness, fluidity, rhythmic, artistic embellishment, slant or inclination of characters, character forms, movement of a writing utensil when forming characters or portions thereof, proportions of character portions compared to the whole character or other portions, height ratios of characters with relation to one or more other characters, loop shape and form, pressure as is evident from line width, writing utensil lifting when forming certain characters, exit and entry strokes for characters, retracing, character and word spacing, case of letters, and other characteristics; storing, in a database on the memory device, a set of handwriting characteristics of an individual identified during processing of a plurality of handwriting samples of the individual, the database storing sets of handwriting characteristics of a set of individuals generated from previously processed check images, each set of handwriting characteristics stored as a data representation of a plurality of handwriting characteristics including data representation of: character slant; character forms; writing instrument direction of movement when forming a character or portion thereof; proportions between character portions; height ratios between characters; and character loop forms; determining whether an input handwriting sample captured as an image of a check received via the network interface device is handwriting of the individual based on the stored set of handwriting characteristics of the individual; and outputting a result of the determining via the network interface device.” See Scott, Gauvin and/or Franke above for the nearly identical limitations in claim 1. E.g., for “handwriting data has been received in digital image form and respective representations of which are stored in a database”. See, e.g., Gauvin, para. [0078] (“The handwriting sample may be from a check image such as front check image 200 (shown in FIG. 2) or back check image 300 (shown in FIG. 3).”); Franke, Col. 9:4-5 (“In one embodiment, a handwriting sample is optically scanned into an digital image.”); Col. 9:33-34 (“Using dynamic and static features from fixed images, i.e. from latent handwriting samples already in existence”); Col. 10:11-15 (“For example, a potentially useful source of handwriting samples is an individual's cancelled checks, either from the bank's cancelled check image archive for that individual or copies of cancelled checks that person has saved.”).
As to claim 19, Scott in view of Gauvin and further in view of Franke teaches, suggests and discloses all the limitations of claim 16 (as shown above), which claim 19 depends from. Scott in view of Gauvin and further in view of Franke further teaches, suggests and discloses all the limitations recited by claim 19 of “wherein outputting the result of the determining includes outputting a score generated by the determining, the score indicative of a degree of accuracy of the determining.” See Scott, Gauvin and/or Franke above for the nearly identical limitation in claim 4.  
As to claim 20, Scott in view of Gauvin and further in view of Franke teaches, suggests and discloses all the limitations of claim 16 (as shown above), which claim 20 depends from. Scott in view of Gauvin and further in view of Franke further teaches, suggests and discloses all the limitations recited by claim 20 of “the plurality of handwriting samples are stored check images.” See Scott, Gauvin and/or Franke above for the nearly identical limitation in claim 5.  
Response to Arguments
As to the “The Rejections of Claims Under § 101”, and in response to Applicant’s general assertions on page 6 of the Amendment that the rejection under 35 U.S.C. 101 of should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 1 (a “method”) is directed to a process in the instant case. The limitations of “generating a set of handwriting characteristics for each of a plurality of individuals for whom handwriting data from previously processed checks that have been received and stored in a [storage entity] stored on [an other storage entity], each set of handwriting characteristics generated by a process that executes…against a plurality of handwriting samples of each individual from archived documents stored in the [storage entity] to identify characteristics of an individual's handwriting across a plurality of documents associated in stored data with the identity of the individual's identity, the process including: identifying and extracting representations of characteristics of handwriting from stored images of handwriting samples, the characteristics including at least one of neatness, fluidity, rhythmic, artistic embellishment, slant or inclination of characters, character forms, movement of a writing utensil when forming characters or portions thereof, proportions of character portions compared to the whole character or other portions, height ratios of characters with relation to one or more other characters, loop shape and form, pressure as is evident from line width, writing utensil lifting when forming certain characters, exit and entry strokes for characters, retracing, character and word spacing, case of letters, and other characteristics; storing, in the [storage entity] on [the other storage entity], the set of extracted handwriting characteristics of the individual identified during the processing of the plurality of handwriting samples of each individual, the stored set of handwriting characteristics of the individual is stored in the [storage entity] storing sets of handwriting characteristics of a set of individuals generated from previously processed check images, each set of handwriting characteristics stored as a data representation of a plurality of handwriting characteristics including data representation of: character slant; character forms; writing instrument direction of movement when forming a character or portion thereof, proportions between character portions; height ratios between characters; and character loop forms; determining…whether an input handwriting sample captured…as an image of a check is handwriting of the individual based on the stored set of handwriting characteristics of the individual; and outputting…a result of the determining” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as the above-recited human activity method steps, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than a computer processor, interacting with a database and a data storage device (as well as a set of handwriting characteristics, handwriting data, a plurality of handwriting samples, archived documents, representations of characteristics of handwriting including at least some of neatness, fluidity,…case of letters, and other characteristics, the set of extracted handwriting characteristics, a data representation of character slant…character loop forms, an input handwriting sample, an image of a check, a result of the determining, all of which merely comprise abstract information, abstract programmable/static data, abstract software code or software per se and/or executable instructions), nothing in the claim precludes the steps recited in claim 1 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claim 1 recites an abstract idea, as does independent claim 16 based on similar reasoning and rationale, contrary to Applicants’ arguments on page 6 of the Amendment that the claim amendments somehow direct the claims to something other than an abstract idea.
Furthermore, the mere change that the handwriting samples are received as digital images does not change the fact that such samples are still simply instances of abstract data. Thus, the 35 U.S.C. 101 analysis remains the same because no improvement to technology is made here.
Moreover, as demonstrated and discussed immediately above, the additional elements (e.g., generic computing components) or combination of the additional elements amount to nothing more than well-understood, routine and conventional limitations in the field of handwriting analysis. Contrary to Applicants’ unfounded assertions that the claims are directed to a solution that integrally involves image processing, the present claims are instead directed to a business solution (being able to more efficiently and thoroughly perform identity verification for e.g., checks, based on handwriting analysis) to a business problem (the inefficiencies and fraud risks involved with signing checks or other signatures) in a business field (identity verification for check signing or performing other financial transactions) by using or merely applying generic computing components to perform image processing, not a technological solution to a technological or technology-based problem, such as manipulating the bits and bytes behind graphic user interface (GUI) icons, improving specific cryptographic communication processes, or optimizing the monitoring of network traffic flow (all discussed as examples in the 2019 PEG). Finally, the present claims also do not fit into any of the specifically delineated examples of the judicial exception being integrated into practical applications listed in the above 35 U.S.C. 101 rejection.
For these reasons and those stated in the rejection above, the rejection of pending claims 1, 4-5, 7-9, 16 & 19-20 under 35 U.S.C. 101 is maintained by the Examiner, and the current claim amendments also still do not overcome that 35 U.S.C. 101 rejection.
As to the 35 U.S.C. 103 Rejections, and in response to Applicants’ arguments on pages 6-7 of the Amendment, Examiner acknowledges that the arguments and claim amendments (that necessitated further search and analysis) have been considered, but are rendered moot in light of the new grounds of rejection, as discussed in further detail above. Specifically, the cited prior art discloses the amended limitations of “generating a set of handwriting characteristics for each of a plurality of individuals for whom handwriting data from previously processed checks that have been received…” of claim 1 and claim 16. See, e.g., Gauvin, paras. [0081] (“Meta-data calibration data server 518 may include a processor (not shown) that compares check segment content to a library handwriting sample. Such a sample may be from checks previously written [clearly “previously processed checks” as a library handwriting sample stored in handwriting library 516, see below], and processed from the same drawer.”); [0071] (“handwriting library 516” in FIG. 5 provides and “check image server 504” may also may provide previously processed check images where the handwriting data is from where handwriting characteristics are generated from); [0072]-[0074] (handwriting analysis of handwriting characteristics from check images or handwritten characters on the check); [0075] (“Handwriting library 516 [database] may store handwriting samples and the corresponding printed character reference text. Handwriting library 516 may store, in connection with one or more of the handwriting samples, a numerical function or functions that quantitatively characterize the handwriting sample. Handwriting library 516 may store handwriting samples and corresponding printed character reference text for a plurality of customers [thus, handwriting library 516 discloses a database storing sets of handwriting characteristics e.g., data quantitatively characterizing the handwriting sample of a set of individuals e.g., a plurality of customers, generated from previously processed check images, taken from check image server 504 or handwriting library 516 – see para. [0081]].”); [0079] (“The corresponding printed character reference text may be obtained from a check image such as front check image 200 (shown in FIG. 2) or back check image 300 (shown in FIG. 3) [clearly “previously processed checks”]. For example, the printed character reference text may be obtained from segment 302 of check image 300. Some or all of the content of segment 302 may correspond to some or all of the content of segment 212 of check image 200.”); [0081] (“compares check segment content to a library handwriting sample. Such a sample may be from checks previously written [a “previously processed check” as a library handwriting sample stored in handwriting library 516]”) (hence, handwriting characteristics are generated from handwriting data from previously processed check images in the handwriting library 516). 
Thus, claims 1, 4-5, 7-9, 16 & 19-20 stand rejected under the new rejections made under 35 U.S.C.103, as discussed and detailed above. 
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Mason, U.S. Pat. Pub. 2006/0041506 A1 – for disclosing similar subject matter to the present claims e.g., a “system and method that allows a business or financial institution accepting negotiable documents such as checks…to determine whether those documents are valid by comparing a set of document and maker characteristics extracted from an image of the document to the document and maker characteristics for valid documents stored in a profile” (Abstract).
                                                      Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The Examiner can normally be reached on M-F 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/T.T.H./Examiner, Art Unit 3695
July 29, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/2/2022